[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                    FILED
                                                               U.S. COURT OF APPEALS
                             ________________________            ELEVENTH CIRCUIT
                                                                     APR 05 2000
                                                                  THOMAS K. KAHN
                                   No. 99-11048                        CLERK
                             ________________________

                        D. C. Docket No. 98-00018-5-CV-3-DF

KYLE, K., LARRY K., Personally, et al,

                                                                  Plaintiffs-Appellees,

versus

MAGGIE CHAPMAN, in her individual capacity,
LARRY FOSTON, in his individual capacity,

                                                               Defendants-Appellants.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________
                                    (April 5, 2000)

Before BLACK and WILSON, Circuit Judges, and RONEY, Senior Circuit Judge.

RONEY, Senior Circuit Judge:

         This is an appeal from the denial of a Fed. R. Civ. P. Rule 12(b)(6) motion to

dismiss on qualified immunity grounds a complaint that alleged a substantive due
process denial of medical treatment claim and physical abuse claim. This section

1983 complaint was brought on behalf of Kyle K., a mentally retarded child born in

1981, by his parents, against various mental health professionals, administrators, and

direct care personnel connected with Central State Hospital (CSH), a Georgia hospital

and residential treatment facility for the mentally disabled, concerning Kyle’s

treatment. Six of those defendants, Maggie Chapman, Larry Foston, Bettye Liggins,

Elbert Johnson, Dorothy Simmons, and Annie Poole appeal the denial of their Rule

12(b)(6) motion. They are non-professionals called Health Services Technicians

(“HST”s) who provided direct care to Kyle. Defendants raise essentially two issues

on this appeal. We reverse as to one, and affirm on the other.

      On the first issue, defendants argue that the duty of a state, established by

Youngberg v. Romeo, 457 U.S. 307(1982), to provide minimally adequate care,

treatment and training to Kyle, specifically in this case to protect Kyle from self-

injurious behavior, does not apply to non-professional state employees such as these

defendants.   Since there was no clearly-established law that would make the

requirements of Youngberg apply to non-professional employees at the time of the

actions subject to this complaint, these defendants are entitled to qualified immunity

and the complaint against them alleging that cause of action should have been

dismissed.


                                          2
      On the second issue, defendants argue that the court erred in denying qualified

immunity to these defendants “who allegedly abused the mentally retarded minor

Plaintiff, where no specific averments of fact are made against Appellants

individually, where the averments are made ‘on information and belief,’ and where

the District Court refused to require Plaintiffs to make a more definite statement.” We

affirm on the ground that, although further procedures will be necessary in order to

develop the claim against each of these individual defendants, the complaint alleges

with sufficient particularity facts establishing a causal connection between defendants’

actions and the alleged constitutional violation for purposes of overcoming

defendants’ Rule 12(b)(6) motion to dismiss the complaint on qualified immunity

grounds.

                                          I.

      Whether the amended complaint sufficiently states a claim is a matter of law we

review de novo, assuming that all the allegations are true. See Williams v. Alabama

State Univ., 102 F.3d 1179,1182(11th Cir. 1997). Qualified immunity shields

government officials performing discretionary functions from civil liability if their

conduct violates “no clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800 (1982).

Defendants are entitled to qualified immunity in a Rule 12(b)(6) motion to dismiss


                                           3
only if the complaint fails to allege facts that would show a violation of a clearly

established constitutional right. See Williams, 102 F.3d at 1182.

                                      II.

      Kyle K. was born January 6, 1981. According to the complaint, Kyle was

diagnosed at an early age with autism. In 1991, he was admitted to Central State

Hospital (CSH), a Georgia hospital and residential treatment facility for the mentally

disabled after his parents became unable to handle his frequent temper tantrums,

agitation and mood swings. From the time he was admitted to CSH, Kyle had

continuous episodes of self-abuse which included head-banging, face-slapping, body-

pinching, body-hurling, biting his hands and upper arms, scratching his face and

poking his eyes. In the summer of 1996, he was transferred to another institution.

                                            III.

      Plaintiffs’ substantive due process claims fall into two categories: the first

concerns defendants’ failure to protect Kyle from his self-abusive behavior, and the

second relates to allegations that defendants abused Kyle physically and mentally.

                                            A.

      As to the first category, plaintiffs have alleged that the defendants violated

Kyle’s substantive rights under the due process clause of the Fourteenth Amendment

set forth in Youngberg v. Romeo, 457 U.S. 307(1982), specifically, his right to


                                             4
reasonably safe conditions of confinement, freedom from unreasonable bodily

restraints, and such minimally adequate training as might be required to ensure safety

and freedom from restraint.

       The allegation amounts to a failure to properly treat Kyle’s self-abusive

behavior. Clearly this type of allegation falls within the duties contemplated in

Youngberg. This duty, however, has never been held applicable to non-professional

employees. The district court rejected in a footnote the argument that this case was

distinguishable because defendants in this case were non-professionals, but it appears

that this distinction is dispositive.

       In reaching this conclusion, we look first to Youngberg, the controlling case

regarding substantive due process rights of the involuntarily civilly committed patient.

In Youngberg, the mother of a mentally retarded man, who, like Kyle in this case, was

injured in part by his own violence, brought suit against the superintendent of the

institution, the Director of Resident Life, and the Director for the unit in which the

plaintiff’s son resided. All three were administrators who had varying degrees of

supervisory authority over the treatment provided to the patient.

       In arriving at the proper standard for analyzing whether the state adequately has

protected the patient’s rights, the Court determined that liability hinges on the

“professional judgment” standard. “[L]iablity may be imposed only when the


                                           5
decision by the professional is such a substantial departure from accepted professional

judgment, practice, or standards as to demonstrate that the person responsible actually

did not base the decision on such a judgment.” Youngberg, 457 U.S. at 323. The

Court in Youngberg, defined a professional decision maker as “a person competent,

whether by education, training or experience, to make the particular decision at issue.”

Youngberg, 457 U.S. at 323. What is implicit in Youngberg is that the alleged

constitutional violation is related to some aspect of the treatment decision made by a

professional decision maker.

        Individuals with some role in the decision making process regarding treatment

were defendants in two Eleventh Circuit cases addressing substantive due process

claims in a similar context. In Rodgers v. Horsley, 39 F.3d 308(11th Cir. 1994), an

involuntarily committed patient who was allegedly raped brought a section 1983

action against the director of the hospital and chief administrator of the admissions

unit.   Both parties were responsible for “hiring, training, and supervising the

individuals charged with monitoring patients. 39 F.3d at 310. Similarly, in Dolihite

v. Maughon, 74 F.3d 1027(11th Cir. 1996), the parents of an adolescent committed to

a state hospital who suffered severe injuries after he tried to hang himself, brought suit

against the social worker and psychologists, mental health professionals who had

direct decision making authority over the patient, and administrative personnel. It


                                            6
must be noted that Dolihite was decided in 1996, the year in which Kyle was

transferred from CSH, and therefore is not applicable in determining whether the

defendant’s alleged conduct violated clearly established law. In addition, Dolihite is

inapplicable because it only addresses the responsibilities of professional decision

makers.

      Defendants in this case are not decision makers as defined in Youngberg.

Instead they are the direct care workers whose primary responsibility is carrying out

the directions of the officials who determine patient care. Plaintiffs have cited no case

in which non-professionals such as these defendants were held to have violated the

rights alleged. Whether the Younberg standards should apply to non-professionals

may be arguable, but with no clearly established law to that effect, defendants are

entitled to qualified immunity on this claim.

                                           B.

      As to the allegations of physical abuse category of plaintiff’s claims, defendants

acknowledge that a patient in a mental hospital has a substantive due process right to

a safe environment, Youngberg v. Romeo, 457 U.S. 307(1982). A claim that those

charged with the responsibility of providing daily care to such a patient inflicted

physical or mental abuse on him states the denial of a constitutional right. Defendants

contend that in this case, however, plaintiffs’ allegations of abuse in their complaint


                                           7
lacked the factual specificity required to overcome the defense of qualified immunity.

We hold that the complaint is sufficient to withstand a Rule 12(b)(6) motion. As is

required under Fed. R. Civ. P. 8 (a), the complaint contains a short and plain statement

of the facts upon which the claims against these defendants are based sufficient to

allege violation of a clearly established constitutional right.1


      1
       The relevant portions of the complaint state:
                                        57.
                  Upon information and belief, the abusive treatment
            of Kyle by the HST Defendants included, among other
            things, punitively locking Kyle in closets, hitting, pushing,
            withholding food, forcing cold showers, grabbing his
            genitals and verbal abuse. These actions were taken in
            response to Kyle’s exhibiting predicable autistic behaviors.
            They were for the convenience of staff and in lieu of
            treatment. These activities were know or should have been
            known to supervisory [defendants]....
                                        96.
                  Kyle was subject to acts of battery, personal physical
            invasion, improper restraint and excessive punishment by
            the HST Defendants. Such Defendants did not have the
            authority or discretionary right to subject him to or inflict
            abuse or to any physical restraint in non-emergencies
            without the order of a physician, nor to inflict physical
            punishment....
                                        98.
                  Kyle was seized, held, restrained and touched by
            HST Defendants beyond that permitted by his treatment
            plan or by order of physician or by rules of the facility.
            Such actions were non-consensual. He was touched, pulled
            and grabbed, including grabbed in his genitals, without
            cause, excessively, maliciously and as punishment.


                                           8
      Defendants complain that the allegations are too general because they

collectively accuse all the defendants of all the acts and because the accuser, Kyle, is

mentally impaired and unable to communicate his fears or to report abuse by others.

The fact that defendants are accused collectively does not render the complaint

deficient. The complaint can be fairly read to aver that all defendants are responsible

for the alleged conduct. Defendants’ contention regarding Kyle’s inability to

communicate is a question of proof, not pleading. It is conceivable that there are other

sources of knowledge concerning the alleged misconduct.

      Nor does this complaint suffer from the deficiencies discussed in GJR

Investments, Inc., v. County of Escambia, Fla., 132 F.3d 1359(11th Cir. 1998) and

Oladeinde v. City of Birmingham, 963 F.2d 1481(11th Cir. 1992), upon which

defendants’ rely for their argument that the complaint does not meet the heightened

pleading requirement applicable to section 1983 actions against individual

government officials. In both GJR and Oladeinde, the Court addressed the problem

of “shotgun pleading,” in which the complaint “presents scores of allegations

regardless of their relevance and incorporates them in their entirety into several counts

asserting discrete claims for relief, each of which contains several references to

haphazardly described constitutional ‘rights.’” GJR Investments, 132 F.3d at 1368.

No such problem exists here.


                                           9
      In this case, plaintiffs have identified the defendants who were personally

involved in the care of Kyle and in the alleged acts upon which the alleged

constitutional violation is based. The complaint alleges with sufficient particularity

facts establishing a causal connection between defendants’ actions and the alleged

constitutional violation for purposes of overcoming defendants’ qualified immunity.

More specificity can be developed as the case proceeds. Of course, we voice no

opinion as to whether the defendants, or any one of them, may be able to prevail

ultimately on a motion for summary judgment.

                                          IV.

      In conclusion, defendants are entitled to qualified immunity on plaintiffs’ claim

that defendants failed to provide minimally adequate care, treatment and training in

violation of Kyle’s 14th amendment substantive due process rights as established in

Youngberg v. Romeo, 457 U.S. 307(1982). There is no clearly-established law that

would make the requirements of Youngberg apply to non-professional employees at

the time of the actions subject to this complaint. The complaint against them alleging

that cause of action should have been dismissed.

      The complaint adequately states a cause of action to withstand a 12(b)(6)

motion, however, regarding the allegations that defendants abused Kyle in violation

of his substantive due process rights. We therefore affirm the district court’s decision


                                          10
that these defendants are not entitled to qualified immunity on these claims on a

motion to dismiss.

      AFFIRMED IN PART, REVERSED IN PART AND REMANDED FOR

FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.




                                       11